—Judgment unanimously affirmed except insofar as it convicts defendant on the fourth, sixth and seventh counts of the indictment, and as to those counts, judgment unanimously reversed and indictment dismissed. (Same Memorandum as in People v. Spicer, 33 A D 2d 652, decided concurrently herewith.) (Appeal from judgment of Onondoga Supreme Court convicting defendant of conspiracy, fourth degree, and seven counts of violation *653o£ section 235.05 of the Penal Law.) Present — -Goldman, P. J., Marsh, Witmer, Bastow and Henry, JJ.